1

2

3

4

5

6

7

8
                                   UNITED STATES DISTRICT COURT
9
                                NORTHERN DISTRICT OF CALIFORNIA
10

11
      ASHLEY BAKALARSKI,                               Case No. 3:19-cv-4412
12
                               Plaintiff,              JOINT STIPULATION OF
13
                                                       DISMISSAL WITH PREJUDICE
14
                    v.

15
      ASPIREIQ, INC., SAPUTO CHEESE
      USA INC., and DOES 1 through 25,
16
                               Defendants.
17

18

19

20
                    Having considered Plaintiff ASHLEY BAKALARSKI and Defendant

21
     ASPIREIQ, INC.’s Stipulation for Dismissal, the above-entitled action is hereby

22
     dismissed with prejudice. Each party shall bear their own costs and expenses.

23
                    IT IS SO ORDERED.
24

25
                         December 27, 2019
26   Dated:
                                                  Hon. Thomas S. Hixson
27
                                                  United States Magistrate Judge
28
     {00127552;1}


                                              1
                                                      [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS
                                                                                   Case No: 3:19-cv-4412
